EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report on Form10-Q of Vision-Sciences,Inc. (the Company) for the period ended September 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the report), the undersigned, Howard I. Zauberman, Interim Chief Executive Officer of the Company, and Keith J. C. Darragh, VP, Finance, Principal Financial Officer, and Principal Accounting Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, that: to my knowledge, the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and theinformation contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 12, 2013 /s/Howa rd I. Zauberman Howard I. Zauberman Interim Chief Executive Officer Dated: November 12, 2013 /s/ Kei th J. C. Darragh Keith J. C. Darragh VP, Finance, Principal Financial Officer, and Principal Accounting Officer
